Citation Nr: 1748312	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1994 and from February 1999 to October 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In March 2017, the Veteran's claims were remanded in order to schedule a hearing before the Board.  Thereafter, the Veteran was scheduled for a BVA hearing.  However, in July 2017, the Veteran's representative requested that the Veteran's hearing be cancelled and not rescheduled.  Accordingly, the Board will proceed with adjudication of the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran's service treatment records for his first period of service have been obtained, but that the service treatment records from his second period of service could not be located.  In that regard, an August 2008 memorandum from the RO notes that, in June 2008, the Records Management Center (RMC) reported that the Veteran's service treatment records were not located.  Based on the RMC's response, the RO concluded that "[a]ll procedures to secure these records have been correctly followed" and that "[a]ll efforts to obtain the needed military information has been exhausted.  Further efforts are futile and based on these facts, we find that the record is not available."

However, the record does not reflect that efforts were made to obtain the missing service treatment records from alternate sources.  See VA Adjudication Manual, M21-1, Part III, Subpart iii, Chapter 2, Section B, paragraph 1.d.  In particular, there is no indication that the RO requested records from the Veteran's Army reserve unit or the location where he separated from service.  Furthermore, the August 2008 memorandum did not address whether the Veteran's service treatment records were unavailable for his period of reserve service.  Accordingly, on remand the RO should verify the Veteran's reserve service and conduct all necessary development to obtain the Veteran's service treatment records.

Also, the Veteran has submitted evidence showing that he is in receipt of disability benefits from the Social Security Administration (SSA).  In that regard, the Veteran provided a copy of SSA award letter reflecting that he was granted disability benefits effective April 27, 2010.  However, the Veteran's SSA records have not been associated with the claims file.  VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO must obtain all available SSA records.

In accordance with the Board's March 2013 Remand, the Veteran was provided with a VA examination in August 2014 to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  The August 2014 VA examiner diagnosed PTSD and panic disorder, and opined that the Veteran's panic disorder was not a separate or distinct disorder from his PTSD.  Although the August 2014 VA examiner only found evidence of panic disorder and PTSD on examination, the record reflects numerous diagnoses of other psychiatric disorders, including depressive disorder, dysthymic disorder, and anxiety disorder.  Because these psychiatric disorders were diagnosed within the appeal period, a VA opinion should be obtained to determine their etiology.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Accordingly, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and all necessary sources to verify his Army Reserve service.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service treatment records for the Veteran, including records from his second period of active duty service and any service in the United States Army Reserve. 

As set forth in 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.

2.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also must be included in the claims file.

All attempts to secure this evidence must be documented in the evidence of record.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After obtaining all available service treatment records, provide the Veteran with a new VA examination to determine the etiology of all diagnosed psychiatric disorders, to include panic disorder, depressive disorder, anxiety disorder, and dysthymic disorder.  The Veteran's claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  After review of the service and post-service medical evidence of record, and the lay statements of record, the examiner must provide the following opinions:

*Does the Veteran have a current diagnosis of dysthymic disorder, depressive disorder, panic disorder, anxiety disorder, or any other psychiatric disorder other than PTSD?  If not, please explain this conclusion in light of the multiple diagnoses shown in the post-service medical evidence.

*Whether or not the Veteran has current diagnoses of dysthymic disorder, depressive disorder, panic disorder, or anxiety disorder on examination, provide an opinion as to whether it is it at least as likely as not (i.e., a 50 percent probability or more) that dysthymic disorder, depressive disorder, panic disorder, anxiety disorder, or any other psychiatric disorder diagnosed on examination was caused by or incurred during the Veteran's active duty service.

For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.  The opinion(s) must be supported by complete rationale.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




